       Case 1:20-cv-00360-AJS Document 3 Filed 12/16/20 Page 1 of 7




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JARED CHARLAP,

           Plaintiff,                    20cv1857
                                         LEAD CASE
                   v.

OFFBEAT VENTURES, LLC
doing business as
VINYL ME PLEASE,

           Defendant.

JARED CHARLAP,

           Plaintiff,                    20cv1860
                                         MEMBER CASE
                   v.

DRMTLGY, LLC,

           Defendant.

JARED CHARLAP,

           Plaintiff,                    20cv1870
                                         MEMBER CASE
                   v.

IQAIR NORTH AMERICAN, INC.,

           Defendant.

JARED CHARLAP,

           Plaintiff,                    20cv1871
                                         MEMBER CASE
                   v.

SPREADSHIRT, INC.,

           Defendant.
        Case 1:20-cv-00360-AJS Document 3 Filed 12/16/20 Page 2 of 7




JARED CHARLAP,

            Plaintiff,                    20cv1876
                                          MEMBER CASE
                    v.

MCINTOSH LABORATORY, INC.,

            Defendant.

JARED CHARLAP,

            Plaintiff,                    20cv1877
                                          MEMBER CASE
                    v.

THEISEN'S, INC.,

            Defendant.


JARED CHARLAP,

            Plaintiff,                    20cv1889
                                          MEMBER CASE
                    v.

FREEDOME LASER THERAPY, INC.,

            Defendant.

JARED CHARLAP,

            Plaintiff,                    20cv1890
                                          MEMBER CASE
                    v.

EMBER TECHNOLOGIES, INC,

            Defendant.
         Case 1:20-cv-00360-AJS Document 3 Filed 12/16/20 Page 3 of 7




JARED CHARLAP,

              Plaintiff,                   20cv1898
                                           MEMBER CASE
                      v.

AWB, INC.
doing business as
SENSA CALM,

              Defendant.

JARED CHARLAP,

              Plaintiff,                   20cv1901
                                           MEMBER CASE
                      v.

SPOILS MEDIA INC.
doing business as
HOUSE OF SPOILS,

              Defendant.

JARED CHARLAP,

              Plaintiff,                   20cv1908
                                           MEMBER CASE
                      v.

DIGITAL ROOM, LLC
doing business as
UPRINTING,

              Defendant.

JARED CHARLAP,
          Plaintiff,
                                           20cv1922
                     v.                    MEMBER CASE


BARTON WATCHBANDS HOLDCO LLC,
           Defendant.
       Case 1:20-cv-00360-AJS Document 3 Filed 12/16/20 Page 4 of 7




KAREN CLARK,
                                         1:20cv0341
           Plaintiff,                    MEMBER CASE

                   v.

VANITY PLANET, LLC,
          Defendant.


KAREN CLARK,

           Plaintiff,                    1:20cv0343
                                         MEMBER CASE
                   v.

SPEER LABORATORIES, LLC
doing business as
EMUAID,

           Defendant.

KAREN CLARK,

           Plaintiff,                    1:20cv0344
                                         MEMBER CASE
                   v.

PANGEA NATURALS, INC.,

           Defendant.
         Case 1:20-cv-00360-AJS Document 3 Filed 12/16/20 Page 5 of 7




KAREN CLARK,

             Plaintiff,
                                           1:20cv0345
                     v.                    MEMBER CASE

HIVE ENDEAVORS, LLC
doing business as
TRY CLOUDY,

             Defendant.


KAREN CLARK,

             Plaintiff,
                                           1:20cv0347
                     v.                    MEMBER CASE

KITU LIFE, INC.
doing business as
SUPER COFFEE,

             Defendant.


KAREN CLARK,

             Plaintiff,                    1:20cv0352
                                           MEMBER CASE
                     v.

BLADE HQ, LLC,

             Defendant.

KAREN CLARK,

             Plaintiff,                    1:20cv0353
                                           MEMBER CASE
                     v.

INSERT NAME HERE, LLC,

             Defendant.
        Case 1:20-cv-00360-AJS Document 3 Filed 12/16/20 Page 6 of 7




KAREN CLARK,

            Plaintiff,                    1:20cv0355
                                          MEMBER CASE
                    v.

ERIMISH, LLC,

            Defendant.

KAREN CLARK,

            Plaintiff,                    1:20cv0360
                                          MEMBER CASE
                    v.

MONOWEAR, INC.,

            Defendant.


KAREN CLARK,

            Plaintiff,                    1:20cv0361
                                          MEMBER CASE
                    v.

LOGITECH, INC.
doing business as
ULTIMATE EARS,

            Defendant.
     Case 1:20-cv-00360-AJS Document 3 Filed 12/16/20 Page 7 of 7




                               ORDER OF COURT

IT IS HEREBY ORDERED that the parties shall proceed as follows:

1.      Civil Action Nos. 20-1860, 20-1870, 20-1871, 20-1876, 20-1877, 20-1889, 20-

        1890, 20-1898, 20-1901, 20-1908, 20-1922, 20-341Erie, 20-343Erie, 20-344Erie,

        20-345Erie, 20-347Erie, 20-352Erie, 20-353Erie, 20-355Erie, 20-360Erie, and

        20-361Erie are hereby consolidated with Civil Action No. 20-1857, the lead case

        as captioned above.

1.      All pleading, motions, and other papers hereafter filed shall be filed at Civil

        Action No. 20-1857.

2.      The Clerk of Court shall close Civil Action Nos. 20-1860, 20-1870, 20-1871, 20-

        1876, 20-1877, 20-1889, 20-1890, 20-1898, 20-1901, 20-1908, 20-1922, 20-

        341Erie, 20-343Erie, 20-344Erie, 20-345Erie, 20-347Erie, 20-352Erie, 20-

        353Erie, 20-355Erie, 20-360Erie, and 20-361Erie.



                                       SO ORDERED this 16th day of December, 2020.

                                       s/Arthur J. Schwab
                                       Arthur J. Schwab
                                       United States District Judge
